Citation Nr: 0925331	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  02-11 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1947 to 
September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought. 

In June 2003, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge traveling to the 
RO, a transcript of which has been associated with the claims 
file.

In an October 2003 decision, the Board denied the claim of 
entitlement to service-connection for a back disorder.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court) which affirmed 
the Board's decision in February 2006.  The Veteran appealed 
the Court's decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  The Federal 
Circuit, in light of  its opinion in Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), remanded the appeal to the 
Court in March 2008.  In a September 2008 Memorandum 
Decision, the Court vacated the Board's October 2003 decision 
and remanded for proper notice compliance under the Veterans 
Claims Assistance Act of 2000 (VCAA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To provide the Veteran with proper notice 
under the VCAA.

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

The Court remanded the case because the Veteran has not been 
provided a proper notice letter.  The Court has held "that a 
remand by this Court or the Board confers on the Veteran or 
other claimant, as a matter of law, a right to compliance 
with the remand orders." Stegall v. West, 11 Vet. App. 268, 
271 (1998).  As such, compliance with the terms of the remand 
is necessary prior to further appellate review, and if not, 
"the Board itself errs in failing to ensure compliance." 
Id.  Therefore, the Board finds it necessary to remand the 
Veteran's claim so that the Veteran may be provided a proper 
notice letter.

Accordingly, the case is REMANDED for the following action:

The RO should send the Veteran a notice 
letter in connection with his claim for 
service-connection for a back disorder.  
The letter should (1) inform him of the 
information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
and, (3) inform him about the information 
and evidence he is expected to provide.  
The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO/AMC on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

                                                                         
(CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




